Citation Nr: 0413128	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1941 to 
October 1945. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Milwaukee, 
Wisconsin, which denied the veteran's claim seeking 
entitlement to service connection for hearing loss.    


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

The Board has considered the circumstances of this case, 
including the fact that most records relating to the 
veteran's service were presumed to have been destroyed in a 
fire.  Given the absence of such records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The veteran in this case was not properly given notice of 
VCAA requirements.  The RO initially adjudicated the 
veteran's claim seeking service connection for hearing loss 
in July 2000, at which time the claim was denied.  Following 
submission of a private medical report and a VA examination 
report, the veteran's claim of service connection for hearing 
loss was denied again in July 2001.  The veteran filed a 
Notice of Disagreement (NOD) in February 2002, and the claim 
remained in development at the RO until March 2004.  Despite 
the fact that VCAA became law in November 2000, and despite 
the fact that the veteran had sent in several letters 
demonstrating that he did not fully understand the 
requirements for establishing a service connection claim, the 
RO did not take the steps to implement the notice and duty-
to-assist provisions of VCAA.  The veteran was first given 
notice of VCAA requirements in the May 2003 Supplemental 
Statement of the Case.  Thus, in the period from November 
2000 to May 2003, precisely when the veteran needed guidance 
in the development of his claim, he was not notified of what 
was needed to substantiate the claim as is required under 
VCAA.  See 38 U.S.C.A. § 5103 (2002).

Furthermore, it is unclear whether the veteran's May 2001 VA 
audiological examination was conducted by a state-licensed 
audiologist.  38 C.F.R. § 4.85(a) states that an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a) (2003).  
While the May 2001 VA exam report indicated that the examiner 
had a Master of Arts (MA) and Certificate of Clinical 
Competence in Audiology (CCCA), the report is ambiguous as to 
whether he is a state-licensed audiologist or specialist who 
is trained to evaluate communication disorders stemming from 
hearing impairment.  Therefore, the veteran shall be given a 
new VA audiological examination, to be administered by a 
state-licensed audiologist.  

Under these circumstances, further development of this claim 
is necessary.  

Accordingly, the case is REMANDED for the actions listed 
below:  

1.  The veteran should be scheduled for a 
VA audiological examination, for both 
ears.  The claims folder and a copy of 
this REMAND should be made available to 
the examiner in conjunction with the 
examination.  The veteran's hearing 
acuity at puretone thresholds of 1000, 
2000, 3000 and 4000 Hertz should be 
noted, as well as his speech recognition 
percentages under the Maryland CNC test.  

The veteran should be examined to 
determine the nature and etiology of all 
ear disorders that might be present.

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all the veteran's 
current hearing disorders.   
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of the disorder.

c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
current ear disorder is the result 
of a disease, an injury, or acoustic 
trauma incurred in service.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.




2.	Ensure that all provisions of VCAA are 
properly
applied in the development of the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss, to 
include, but not limited to providing the 
veteran with an explanation of the 
evidence and information needed to 
substantiate the claim.

3.  Ensure that the veteran is provided 
assistance in obtaining any relevant 
medical evidence that he identifies after 
being fully informed of the evidence 
needed to establish a basis for service 
connection for bilateral hearing loss.  
Also, ensure that the veteran is provided 
assistance in obtaining any relevant 
employment evidence.  

4.  After completion of the VA 
examination and ensuring full compliance 
with all provisions of VCAA, 
re-adjudicate the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for bilateral hearing loss, 
which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




